Citation Nr: 1822976	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These issues were previously before the Board in November 2015, at which time they were remanded for additional development.  That development having been completed, they have been returned to the Board for appellate review.


FINDING OF FACT

The most probative evidence of record indicates the Veteran's low back disorder is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in connection with his service connection claim.  The Board also sought an expert medical opinion through the Veterans Health Administration (VHA), which opinion was received in December 2017.  The Board finds the examination and VH adequate in the aggregate; both included reviews of the medical file, the examination contained an interview of the Veteran, and the expert VHA opinion is supported by a thorough and reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to service connection for a low back disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran carries a current diagnosis of lumbar degenerative disc disease, confirmed by June 2010 diagnostic imaging showing multilevel degenerative changes.  He asserts that he injured his back in July 1971 during basic training.  He was treated briefly for a contusion at that time, and restricted to barracks for one day.  He states that he has experienced low back pain and stiffness since that time.  The Veteran's service records are otherwise silent for back problems, and no lingering back problems were noted at his separation examination.  Further, no back problems are noted in the record within a year of separation, or for many years thereafter.

The Veteran was afforded a VA examination to explore the etiology of his back problems in August 2011.  That examiner concluded the degenerative disc disease was unrelated to service, including the aforementioned conclusion, stating merely that there was "[n]o documented or medical evidence of a lower back condition while on [active duty]," despite acknowledging that "the Veteran had a contusion in Boot Camp."  The Board found the opinion conclusory and inadequate in its failure to give due consideration to the Veteran's consistent and credible complaints of continuing symptoms since the injury, and accordingly referred the matter to an expert orthopedist through the Veterans Health Administration (VHA). 

That expert orthopedist reviewed the file and submitted a December 2017 opinion, in which he opined the Veteran's current back problems are less likely than not related to any aspect of service.  In support of that proposition, the expert cited the lack of medical care related to the low back sought or received until 2010, the lack of evidence of ongoing or residual back problems related to the isolated in-service injury, and the medical literature revealing the presence of radiographic findings of joint degeneration, similar to that shown in the Veteran, in 88% of individuals aged 60 or older.  The expert added such findings are not understood to be evidence of a prior injury, and hence, he concluded the findings in the Veteran's case are unlikely etiologically related to his isolated in-service low back contusion.  

The Board finds the December 2017 expert opinion to constitute the most probative evidence with respect to the etiology of the Veteran's low back disorder in this case, as it is based on a thorough review of the medical file, and contains a reasoned analysis with reference to accepted medical literature.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his low back disorder in this case.  While he is competent to report his experiences and symptoms since service, the Board finds more probative the December 2017 VHA expert's reasoned assessment.  

In sum, the evidence does not show that it is at least as likely as not that a low back disorder is related to active service.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the VHA expert in this case.  

As the preponderance of the evidence is against the claim, service connection for a low back disorder must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a low back disability is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


